Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-2-2004

USA v. Bentley
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-1935




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"USA v. Bentley" (2004). 2004 Decisions. Paper 631.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/631


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ____________

                                     No. 03-1935
                                    ____________

                          UNITED STATES OF AMERICA

                                          v.

                                TYRONE BENTLEY,
                               a/k/a TYRONE HARRIS

                                     Tyrone Bentley,

                                           Appellant
                                    ____________

                    On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                                (D.C. No. 97-cr-00445)
                    District Judge: The Honorable Stewart Dalzell
                                     ____________

                      Submitted Under Third Circuit LAR 34.1(a)
                                   May 28, 2004

       Before: SCIRICA, Chief Judge, FISHER and ALARCÓN,* Circuit Judges.

                                 (Filed June 2, 2004)
                                   ____________

                             OPINION OF THE COURT
                                  ____________



      *
        The Honorable Arthur L. Alarcón, Senior Judge, United States Court of Appeals
for the Ninth Circuit, sitting by designation.
FISHER, Circuit Judge.

       Tyrone Bentley claims, for the first time on this appeal, that he should not have

received a two-level upward adjustment in his offense level pursuant to U.S.S.G. § 3C1.2.

The standard of review is plain error. Fed. R. Crim. P. 52(b); United States v. Torres, 209

F.3d 308, 313 (3d Cir. 2000).

       The government concedes that the sentencing enhancement pursuant to U.S.S.G.

§ 3C1.2 should not have been applied in this case, as the defendant was fleeing from

armored car employees, not law enforcement officials.

       The government agrees that the erroneous application of § 3C1.2 warrants a

remand to permit resentencing. We will therefore vacate the judgment of sentence in this

case and remand the matter for resentencing.

________________________




                                             2